Name: Commission Regulation (EEC) No 1252/93 of 24 May 1993 correcting Commission Regulation (EEC) No 1223/93 fixing additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5. 93No L 127/14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1252/93 of 24 May 1993 correcting Commission Regulation (EEC) No 1223/93 fixing additional amounts for ovalbumin and lactalbumin HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1223/93 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as last amended by Regu ­ lation (EEC) No 4001 /87 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 1223/93 (3) fixes additional amounts for ovalbumin and lactalbumin ; whereas, owing to a mistake in the Annex that Regulation is not in line with the measures submitted to the Manage ­ ment Committee for an opinion ; whereas the Regulation in question should be corrected accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 24 May 1993 fixing the additional amounts applicable to ovalbumin and lactalbumin (ECU/100 kg) CN code Description (') 350210 91 01 70,00 (') Origin : 01 Czech Republic. (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p . 44. 0 OJ No L 123, 19. 5 . 1993, p. 28 .